                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                             NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      FORBES MEDIA LLC, et al.,
                                                                                      Case No. 21-mc-80017-PJH
                                  8                   Plaintiffs,

                                  9             v.                                    ORDER GRANTING EXTENSION
                                  10     UNITED STATES OF AMERICA,                    Re: Dkt. No. 21

                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         The court is in receipt of the government’s motion for an extension of time to file a

                                  15   response to the applicants’ motion for de novo determination. The court GRANTS the

                                  16   motion. The government’s response is due on or before June 4, 2021, and the

                                  17   applicants’ reply is due no more than seven (7) days after any response is filed. The

                                  18   hearing remains as scheduled for June 24, 2021.

                                  19         IT IS SO ORDERED.

                                  20   Dated: May 28, 2021

                                  21                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  22                                               United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
